
	

114 S2987 IS: Safe, Convenient, Reliable, Efficient, Effective, Next-Generation, Functional, and Secure TSA Act of 2016
U.S. Senate
2016-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2987
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2016
			Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require the Transportation Security Administration to establish pilot programs to develop and
			 test airport security systems, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Safe, Convenient, Reliable, Efficient, Effective, Next-Generation, Functional, and Secure TSA Act of 2016 or the SCREEN FAST Act.
		2.Pilot program for increased efficiency and security at category X airports
 (a)In generalThe Administrator of the Transportation Security Administration shall establish a pilot program at 3 airports to reconfigure and install security systems that increase efficiency and reduce vulnerabilities in airport terminals, particularly at airports that have large open areas where screening is conducted.
 (b)Selection of airportsIn selecting airports for the pilot program established under subsection (a), the Administrator shall—
 (1)select airports from among airports classified by the Transportation Security Administration as category X airports and that are able to begin the reconfiguration and installation of security systems expeditiously; and
 (2)give priority to an airport that— (A)submits a proposal that seeks Federal funding for reconfiguration of the airport's security systems;
 (B)has the space needed to reduce vulnerabilities and reconfigure the existing security systems; and (C)is able to enter into a cost-sharing arrangement with the Transportation Security Administration under which the airport will provided funding equal to 25 percent of the cost of the pilot program.
					3.Pilot program for the development and testing of prototypes for airport security systems
 (a)In generalThe Administrator of the Transportation Security Administration shall establish a pilot program at 3 airports to develop and test prototypes of screening security systems and security checkpoint configurations to expedite the movement of passengers by deploying a range of technologies including passive and active systems, new types of security baggage and personal screening systems, and new systems to review and address passenger and baggage anomalies.
 (b)Selection of airportsIn selecting airports for the pilot program established under subsection (a), the Administrator shall—
 (1)select airports from among airports classified by the Transportation Security Administration as category X airports that are able to begin the reconfiguration and installation of security systems expeditiously;
 (2)consider the space available at airports and the ability of airports to test prototypes; and (3)give priority to an airport that—
 (A)submits a proposal that seeks Federal funding to test prototypes for new airport security systems; (B)has the space needed to reduce vulnerabilities and reconfigure the existing security systems; and
 (C)is able to enter into a cost-sharing arrangement with the Transportation Security Administration under which the airport will provided funding equal to 25 percent of the cost of the pilot program.
 4.Report requiredNot later than 90 days after the date of the enactment of this Act, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives a report on the pilot programs established under sections 2 and 3.
 5.FundingThe Administrator of the Transportation Security Administration shall carry out the pilot programs established under sections 2 and 3 using amounts—
 (1)appropriated to the Transportation Security Administration before the date of the enactment of this Act and available for obligation as of such date of enactment; and
 (2)amounts obtained as reimbursements from airports under those pilot programs. 6.Acceptance and provision of resources by the Transportation Security AdministrationSection 114(m) of title 49, United States Code, is amended by adding at the end the following:
			
 (3)Acceptance and provision of resourcesIn carrying out the functions of the Administration, the Under Secretary shall have the authority— (A)to provide or accept services, supplies, equipment, personnel, and facilities, with or without reimbursement, to or from any other public or private entity on such terms as the Under Secretary may consider appropriate and notwithstanding sections 1341 and 1501 through 1519 of title 31; and
 (B)upon the request of any person, to accept a monetary gift or bequest, to be available until expended, in accordance with the terms of the monetary gift or bequest, to the greatest extent practicable..
		
